DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments, see pgs. 11-12, with respect to the Drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn in view of amendments to the drawing and specification. 
Applicant’s arguments and amendments, see pgs. 12-13, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive.  The rejections of claims 4, 5, and 9 have been withdrawn in view of amendment. The rejection of claims and 13-14 (and dependent claims 15 and 17-18) have been withdrawn view of the arguments.  
Applicant’s arguments, see pgs. , with respect to the Rejection of claims under 35 U.S.C. §102 of claims 1-6, 9-10, 15, and 17 by Zhang et al. (WO 2014164363) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al. (US 2010/00030076) in view of Quistgaard (US 2005/0154314). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Vortman teaches a pressure wave system comprising a plurality of modules (“a system for delivering acoustic energy to multiple target sites within a patient includes a transducer array comprising multiple transducers, each of which transmits acoustic energy to a respective focus” [0009]; “In some embodiments, multiple independent transducer arrays may be mechanically connected to form the ultrasound transducer array” [0014]; independent arrays 205), each module comprising a plurality of pressure wave transducer elements (“the transducer array includes a plurality of grouped transducer elements” [0010]), and at least one connector operable to connect the modules together in each of a plurality of different configurations (“Referring to Fig. 7, multiple independent arrays 205 may be joined together to form a single array using various connectors 705” [0044]) whereby the modules can form a reconfigurable transmitter array having a plurality of different shapes each associated with one of the configurations (“some embodiments may utilize rigid connectors (e.g., rods or bars made of hard plastic or metal) to ensure the arrays 205 enforce a constant spacing and geometric arrangement. In other embodiments, the arrays may be joined using a flexible material (e.g., a fabric strap) to allow the arrays to move about each other. Such implementations permit the array to “fit” over a non-planar surface (e.g., a skull, abdomen or breast), in an orifice, or about a rounded appendage” [0044]; this evidence suggests multiple different configurations based on the treatment target and relevant body part); wherein the transducer elements on each of the modules are arranged in a curved array, the curved array of each of the modules having a shape (“Referring to FIG. 5, a high-density, two-dimensional transducer array 205 having multiple element groupings is used to simultaneously direct acoustic energy to multiple discontiguous focal points...In some cases, the array may be constructed as having a curved surface area, thus created a three-dimensional array”), the shape of the curved array of all of the modules being the same (“The array 205 may be constructed, by way of example and not limitation, using a conventional dicing machine, but making much smaller cuts to create a uniform array of piezoelectric elements… In other embodiments, the array may be formed by combining multiple (as an example four) previously independent arrays (referred to herein as “sub-arrays”) into a single device” [0039]; Each of these multiple “sub-arrays” may be represented by the curved “array 205” as depicted in Fig. 5; Further as per MPEP 2144.04 VI. Duplication of Parts, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”); each of the curved arrays has a length and two ends (rectangular array 205 as depicted in Fig. 3); each of the curved arrays has a radius of curvature which is constant along its length and the at least one connector is configured such that any two of the modules can be connected end-to-end such that the curved arrays of said two of the modules have a common centre of curvature (connecting individual curved transducer arrays 205 of Fig. 5 that are the same with each other via a connector 705 as depicted in Fig. 7, necessarily results in the connected transducer arrays having a common centre of curvature). Figs. 3, 5, and 7 are reproduced below. 

    PNG
    media_image1.png
    386
    537
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    306
    507
    media_image2.png
    Greyscale

Reproduction of Fig. 3 of Vortman                                Reproduction of Fig. 7 of Vortman

    PNG
    media_image3.png
    366
    516
    media_image3.png
    Greyscale

Reproduction of Fig. 5 of Vortman

	
	While Vortman does not preclude whereby the modules can form a reconfigurable transmitter array, Quistgaard is relied on for this limitation instead.
	Quistgaard teaches an embodiment of an interchangeable ultrasound transducer assembly, which shares a technical field of invention with the instant application. Specifically, Quistgaard teaches “an interchangeable device that can receive different medical instruments’” where a “receptacle is shaped to have two or more sockets” of “a uniform design to promote interchangeability of parts. The electronic medical instruments may be transducers, sensors (such as thermal, electrical or optical sensors), guides or testing instruments” ([0043]). Further, “[e]ach of these modular medical devices can be fit into the sockets, and are easily removable” ([0052]). Depending on the shape of the receptacle and the number of sockets, one of ordinary skill in the art would appreciate that the transducers are both interchangeable in various configurations as allowed for by the shape of the receptacle with various sockets and as required by the treatment target. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 705 of Vortman for reversibly connecting transducer arrays 205 to allow for multiple configurations so that the transducer 
With regard to claim 5, Vortman further teaches a system according to claim 1 wherein each of the modules is of a generally rectangular shape having two sides and two ends (see Figs. 3 and 7 as above), and the at least one connector is arranged such that two of the modules can be connected together side-to-side or end-to-end (Fig. 7 of Vortman illustrates adjacent transducer arrays 205 connecting to one another by both their sides and ends via connector 705). 
Regarding claim 6, Vortman further teaches a system according to claim 1 wherein: each of the transducer elements is operable to transmit pressure waves and the system further comprises a controller arranged to control the transducer elements on all of the modules (“the system also includes a processor coupled to the array for establishing targeting criteria corresponding to the pattern and a controller coupled to the processor and the transducer elements for driving (e.g., providing excitation signals to) the transducer elements based on the targeting criteria” [0009], wherein “[e]ach group of transducer elements may be independently controllable” [0011]); the controller is arranged to store configuration data indicative of a current configuration of the modules, and to control the transducer elements using the configuration data thereby to coordinate transmission from the transducer elements; and the controller is arranged to identify a target focal point and to coordinate the transducer elements so as to focus transmitted pressure waves at the target focal point (“In some cases, each of the previously independent arrays may receive its own drive signal. In such cases, each of the arrays may be connected to a common processor and controller to permit coordination of signals across the multiple arrays” [0039] which suggest a necessary identification of a target relative to the shape of the transducer arrays; “The element groupings and the phase-shift values are determined based on  the processor may receive information related to the arrangement of the transducer elements within the array, the elements' geometry, elements frequency response, the number and locations of the target areas (with respect to the array, each other, other anatomical structures, or some combination thereof), and in some cases locations of “no-pass-zones” through which no acoustic energy is to be transmitted” [0041]). The evidence whereby the “processor may receive information” indicates its retrieval from some processing location such as storage. 
With regard to claim 9, Vortman teaches a system according to claim 6 wherein the controller is arranged to vary a timing of transmissions from at least one of the transducer elements relative to a timing of the transmissions from at least another one of the transducer elements thereby to move the focal point of the transmitted pressure waves: “In some embodiments, the multi-foci targeting may be implemented in quasi-simultaneous fashion using, for example, rapid switching. In such cases, the element groupings may be activated and deactivated according to a timed sequence so that the acoustic energy is delivered to each of the multiple foci in turn, albeit during a single application” ([0037]). Additionally, “[t]he element groupings and the phase-shift values are determined based on one or more targeting criteria by the processor 605” ([0041]).

Claims 4, 10, 12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman and Quistgaard as applied to parent claim 1, and further in view of Zhang et al. (WO 2014164363).
Regarding claim 4, the modification of Vortman teaches a system according to claim 1, but does not explicitly disclose wherein each of the curved arrays is part-spherical, and the at least one connector is arranged such that, in each of the configurations, the transducer elements of all of the modules together form a single part-spherical array. The description by Vortman only describes “the array may be constructed as having a curved surface area, thus created a three-dimensional array” ([0035]) as previously conveyed in claim 1 above, which does not preclude that each individual transducer array 205 may have a radius of curvature along its length and width to produce a part-spherical array. However, Zhang is relied on instead, as it discloses systems and methods for delivery of focused ultrasound, which shares a technical field with the instant application. 
Zhang specifically teaches an “example of concave array designs” in Figs. 63-66 that comprise “six lobes 362” ([0472]). This design results in an array with a radius of curvature along both its length and width, and thus defining a part-spherical array. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual transducer array 205 of Vortman with the concave array of Zhang as an alternative design choice in the shape of the individual elements of the array, in the absence of showing any criticality of unexpected results (See MPEP 2144.04 IV. B. Changes in Shape).
With regard to claim 10, the modification of Vortman teaches a system according to claim 1 but does not teach wherein each of the transducer elements is arranged to detect pressure waves by generating an output signal in response to receipt of pressure waves; the system further comprises a processor arranged to process the output signals; and the processor is arranged to generate an image from the output signals. Under the broadest reasonable interpretation of the claim language, the transducer elements arranged to detect pressure waves…in response to receipt of pressure waves encompasses the standard function of ultrasound transducers for therapy, imaging, environmental sensing, or all of these.” Thus, the transducer elements may contain the functionality to detect received pressure waves with the necessary processors for generating an image based on the received signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “piezoelectric (PZT) ‘rods’” (Vortman [0025]) representing the transducer array elements of Vortman with imaging PZT transducer elements such in Zhang for ultrasound imaging of the target instead of ultrasound treatment as a well-known alternative function of ultrasonic transducer in the field of ultrasound medical devices.
Further, Vortman includes “an imager 615 for capturing and providing images of the lesions (and in some cases general anatomical information) to the processor…The imager may be, for example, a computed tomography (CT) image, a magnetic-resonance imager (MRI), an X-ray device or an ultrasound imager, or any other suitable medical imaging modality.” Thus, the modification wherein the transducer array elements themselves are imaging transducers to generate an image is compatible with the provided processor of Vortman.   
Regarding claim 12, the modification of Vortman as described for claim 10 above further teaches a system according to claim 10 wherein the processor is arranged to store configuration data indicative of a current configuration of the modules, and to process the output signals based on the configuration data to generate the image in the manner previously conveyed for claim 6. The modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reason as conveyed in claim 10. 
claim 13, the modification of Vortman further teaches a system according to claim 1, but does not disclose further comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location. Zhang is relied on instead and discloses “[f]or example, an ultrasound transducer may be positioned in the distal tip of the needle” and a “physician would insert the needle or trocar into the patient's body, and maneuver the distal tip of the needle or trocar to the target region,” wherein “the distal tip of the needle or trocar can then emit a tracking/honing signal and allow the ultrasound therapy system to locate the treatment region” ([500]). Zhang further teaches a controller arranged to analyse a timing of a respective ultrasound signal transmitted between each of the array of pressure wave transducers and the further ultrasound transducer, and based on the timings, to control the array of transducers to transmit ultrasound focused at the target location. The broadest reasonable interpretation of the claim language encompasses the ATOF between the array of pressure wave transducers and the further ultrasound transducer, without specific limitation as to which component is producing the ultrasound signals. Thus, Zhang teaches that “the tracking step further comprises using a plurality of ultrasound receiver [sic] configured to detect a beacon, and applying an acoustic time of flight calculation” ([30]) whereupon “the treatment module is adjusted to ensure that the focus of the ultrasound treatment array is focused around the target tissue” ([346]). However, it is noted that “in another embodiment, the beacon serves as a sensor for the intensity of the ultrasound. In this embodiment, the focused ultrasound is applied to the beacon region and the actual intensity at the focus measured. With knowledge of the actual intensity and the desired intensity, the output of the system can be adjusted to reach the desired intensity” ([503]). 

Regarding claim 14, the modification of Vortman as conveyed for claim 13 further teaches a system according to claim 1, further comprising a further pressure wave transducer supported on a needle arranged for insertion into a patient at a target location, and a controller arranged to analyse a timing of ultrasound signals transmitted between each of the array of pressure wave transducer elements and the further ultrasound transducer as conveyed previously for claim 13 above. Further, the modification of Vortman as described in claim 10, whereby the PZT rods of Vortman are replaced with imaging PZT of Zhang teaches processing the signals from the array of transducers to generate an image of the target location. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman as described in claims 13 and 10 for the same reasons as previously conveyed for the those claims.
	With regard to claim 15, the modification of Vortman further teaches a system according to claim 13 wherein the further pressure wave transducer is arranged to transmit pressure waves and the controller is arranged to analyse a time of arrival of the pressure waves at each of the array of transducer elements, and wherein the controller is arranged to reverse the times of arrival to determine times of transmission from each of the array of transducers and to control the array of transmitters to transmit using the times of transmission: “Based on the Acoustic Time of Flight (ATOF) signal transmission from the ultrasound beacon to the various receivers, the position of the beacon, relative to the receivers, can be calculated based on triangulation, and the spatial relationship between the active tip of the catheter (i.e., the beacon) and the treatment array can be determined” to adjust the treatment module “to ensure that the focus of the ultrasound treatment array is focused around the target tissue” (Zhang [346]). Under the broadest reasonable interpretation of time of arrival and the controller arranged to reverse the times of arrival, the travel time of the pressure wave from the further pressure wave transducer to the array of transducers is the same as the travel time of the pressure wave from the array of transducers to the further pressure wave transducer regardless of the direction of travel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Vortman with Zhang as described in claim 13 for the same reasons as previously conveyed for claim 13. 
	Regarding claim 17, the modification of Vortman as conveyed for claim 13 further teaches a system according to claim 13 wherein the further pressure wave transducer is arranged to generate an output signal indicative of a received pressure wave. Further, Vortman teaches the controller is arranged to control the transducers in the array to transmit pressure waves in sequence as conveyed previously for claim 9 (paragraphs [0037] and [0041]). The modification as conveyed previously for claim 13 also discloses that the controller is arranged to analyse the output signal to determine the transmission time between the further pressure wave transducer and each of the array of pressure wave transducer elements.
claim 18, the modification of Vortman teaches a system according to claim 13, but does not disclose wherein the needle is a hollow needle arranged to deliver a substance to the target location or extract a substance from the target location. Zhang is relied on instead in paragraph [499], whereby a tracking beacon is configured as a pill or pellet that “may be deposited into the target region through a catheter, a trocar, or through needle injection.” Thus, the needle described in the first instance is hollow and may deliver a substance to a target location. Further, “[i]n another variation, the beacon is positioned at the distal tip of a needle or trocar” ([500]), wherein one of ordinary skill in the art would appreciate that needles are commonly used in the medical field for the purpose of delivering and/or extracting substances to/from a target location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vortman as conveyed for claim 13 and for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793                              
/CHRISTOPHER L COOK/            Primary Examiner, Art Unit 3793